DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 1/28/2021, to claims 1-2, 9-10, 16-17, 21, 24 acknowledged by Examiner. Additionally, applicant cancelled claim 8.
Claims 1-7, 9-13, 15-24 are now pending.
Response to Arguments
	
First Argument:
	Applicant asserts that the new amendments in regards to rotation, mechanical, and axis of rotation overcome the rejection of record because of Magnin disclosing elastic bands (Remarks Pages 1-2).
	Examiner’s Response:
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 
	It appears that Applicant has perhaps misunderstood the rejection of record based on the arguments they have put forth. When Examiner has combined the primary reference of Metz and the secondary reference of Magnin the only teaching and structure of Magnin that was incorporated into Metz was the idea of a second adjacent maxilla pivot point of the structure of pivot point 120 of Metz in order to modulate the advancement forces. None of the elastic structure or other parts of Magnin are incorporated. Examiner has further clarified their amendment below in order to specifically state how the structure of Metz is being duplicated based on the teachings of Magnin. Under the current rejection of record, Applicants arguments do not actually apply as neither the hooks nor elastic bands are being incorporated into Metz. 
As such Applicant has also performed a piecemeal analysis. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986), wherein in this case Metz is the primary reference slightly modified by Magnin, and yet Applicant is arguing Magnin alone.
Second Argument:
	Applicant asserts that it is improper to hypothesize expanding the maxillary pivot points of Metz from 2 to 4 without justification (Remarks Page 1).
	Examiner’s Response:
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 
	Firstly, it is assumed that Applicant is referring to their “consisting of” language. Furthermore, nothing improper has been performed under such modification and interpretation (Applicant fails to provide why this is improper) as expanding the amount of pivot points 120 on Metz from 2 to 4 has been clearly given in the rejection below and in the end as combined there are exactly 4 pivot points on the maxillary retainer thus meeting the required claim language. 
Third Argument:
	Applicant asserts that claim 8 has been falsely rejected under the rejection of Metz in view of Magnin (Remarks Pages 2-3).
	Examiner’s Response:
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 
Firstly, Applicant cancelled claim 8 to the argument is technically moot as the claim is cancelled. 
	Secondly, Applicant fails to discuss the claim language as whole which is about the axis of rotations being in parallel planes, not that they have “the same axis”, so this argument is improper.
	Thirdly, see the Examiner Annotated Drawing below which shows how no matter what happens, axis of rotation on a maxillary retainer will lie on parallel planes. The red lines are parallel planes that are going in and out of the page and the dots in the center of the circles are the axis of rotation of each randomly placed “pivot point”. Also even when the retainer is curved the axis of rotation of each of these pivot points will still lie on that plane.

    PNG
    media_image1.png
    234
    826
    media_image1.png
    Greyscale

Fourth Argument:
	Applicant asserts the rejection of claim 15 is improper because the Metz does not explicitly discuss the “area of increased thickness” and that there is no basis for inclusion of the feature.
	Examiner’s Response:
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 
	Firstly, Examiner already agrees with Applicant that Metz does not discuss the spacing section in the specification nor is there a reference number which is why in the previous as well as current rejection claim 15 is rejected under a 103 obviousness. 

 	Thirdly, there is no need for a teaching of the “utility of restricting it to such maxillary premolar areas” because as claimed the claim only requires “a spacing section (140) comprising an area of increased thickness that extends anterior-posterior across the occlusal surfaces of only at least a first maxillary premolar and a second maxillary premolar of the user” wherein the spacing section can comprise multiple “areas” of increased thickness. See this added interpretation in the rejection of claim 15 below, wherein in the Annotated Figure B there is an area of that spacing section with an increased thickness that extends along only the premolars. So even if there are other parts of the spacing section with a different area of increasing thickness extending by the canine, the claim language is still rejected. 

Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Claim Objections
Note: It was found that there is a major lack of clarity and indefiniteness in regards to the pivot points of the retainers, which would be too confusing as 112b’s alone, as such examiner has provided exactly what should be needed to fix this clarity in these objections below. All additions are bolded, with subtractions crossed out. 

Claims 1 and 21 objected to because of the following informalities:  “wherein the strut to maxilla mechanical pivot (350) rotatably cooperates with at least one of the first maxilla to strut mechanical pivot point (120) and the second maxilla to strut mechanical pivot point (125) to 
 - wherein the strut to maxilla mechanical pivot (350) rotatably cooperates with at least one of the right-side or left-side first maxilla to strut mechanical pivot point (120) and the right-side or left-side second maxilla to strut mechanical pivot point (125) to rotatably and reversibly connect the maxillary retainer (100) and the strut (300) at a rotating mechanical joint that may be disassembled and reassembled to reversibly attach and detach a first strut (300) to the respective right-side or left-side maxilla to strut mechanical pivot point, and to reversibly attach and detach a second strut (300) to the other respective right-side or left-side maxilla to strut mechanical pivot point, and wherein the mechanical joint between the right-side or left-side first maxilla to strut pivot point (120), the right-side or left-side second maxilla to strut pivot point (125), and the strut to maxilla pivot point (350) all have singular, fixed, axes of rotation, and all such axes of rotation lie in parallel planes-
  Appropriate correction is required.

Claim 1 and 21 objected to because of the following informalities:  “the strut to mandible pivot (360) rotatably cooperates with the mandible to strut mechanical pivot point (220) to rotatably and reversibly connect the mandibular retainer (200) and the strut (300) at a rotating mechanical joint that may be disassembled and reassembled to reversibly attach a first strut (300) and to reversibly attach and detach a second strut (300), and wherein the mechanical joint between the mandible to strut pivot point (220) and the strut to mandible pivot point (360) both have singular, fixed, axes of rotation, and both such axes of rotation lie in parallel planes, and 
 -the strut to mandible pivot (360) rotatably cooperates with the right-side or left-side mandible to strut mechanical pivot point (220) to rotatably and reversibly connect the mandibular retainer (200) and the strut (300) at a rotating mechanical joint that may be disassembled and reassembled to reversibly attach the first strut (300) to the respective right-side or left-side mandible to strut mechanical pivot point and to reversibly attach and detach the second strut (300) to the other respective right-side or left-side mandible to strut mechanical pivot point, and wherein the mechanical joint between the right-side or left-side mandible to strut pivot point (220) and the strut to mandible pivot point (360) both have singular, fixed, axes of rotation, and both such axes of rotation lie in parallel planes, and the mechanical joints between the right-side or left-side first maxilla to strut pivot point (120), the right-side or left-side second maxilla to strut pivot point (125), the strut to maxilla pivot point (350), right-side or left-side the strut to mandible pivot point (360), and the right-side or left-side mandible to strut pivot point (220) all have central axes of rotation that all lie in parallel planes -.
  Appropriate correction is required.

Please continue such antecedent basis changes as shown above in the claims.

Claim 24 objected to because of the following informalities:  “an expansive force is produced between the maxilla and the mandible is produced” (line is written twice in claim 24) should be -an expansive force is produced between the maxilla and the mandible  -.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “an expansile [or expansive] force is produced between the maxillary and mandibular retainers”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-9, 11, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Metz (US 20130074848 A1) in view of Magnin (US 20070074729 A1).
Regarding claim 1, Metz discloses an anti-obstructive airway dental orthotic (10 and title) (For note, “-L” refers to the left side reference number and “-R” refers to a right side reference number for the same component as set by Annotated Figure A), comprising:

a maxillary retainer (100) for cooperating with and reversibly attaching to a plurality of maxillary teeth of a user [0036], maxillary retainer includes two mechanical pivots consisting of a left-side first maxilla to strut mechanical pivot point (120-L) (See Annotated Figure A below) and a right-side first maxilla to strut mechanical pivot point (220-L),
a mandibular retainer (200) for cooperating with and reversibly attaching to a plurality of mandibular teeth of the user [0036], wherein the mandibular retainer (200) includes two mechanical pivot points (See Figure 3) consisting of a left side mandible to strut mechanical pivot point (220-L) and a right side mandible to strut mechanical pivot point (220-R) (See Annotated Figure A), and wherein 
the strut to maxilla mechanical pivot (350) rotatably cooperates with at least one of the right-side or left-side first maxilla to strut mechanical pivot point (120-L) to rotatably and reversibly connect the maxillary retainer (100) and the strut (300) (see [0038]) at a rotating mechanical joint (Annotated Figure A, 350-L and 120-L when combined form a joint for rotation, see [0038]) that may be disassembled and reassembled to reversibly attach and detach a first strut (300-L) to the respective right-side or left-side maxilla to strut mechanical pivot point (120-L) (see [0038] wherein this reversibly connects strut 300-L to maxillary retainer 100 wherein this implies an assembly and disassembly as shown in Figures 3-6 wherein Figure 3 is shown assembled, and Figures 5-6 as disassembled), and 

the strut to mandible mechanical pivot (360) rotatably cooperates with the right-side or left-side mandible to strut mechanical pivot point (220-L) to rotatably and reversibly connect the mandibular retainer (200) and the strut (300) (see [0038]) at a rotating mechanical joint (Annotated Figure A, 360-L and 220-L when combined form a joint for rotation, see [0038]) that may be disassembled and reassembled to reversibly attach the first strut (300-L) (see Annotated Figure A and [0038] wherein this reversibly connects strut 300-L to mandibular retainer 200 wherein this implies an assembly and disassembly as shown in Figures 3-6 wherein Figure 3 is shown assembled, and Figures 5-6 as disassembled), and 
to reversibly attach and detach the second strut (300-R) to the other respective right-side or left-side maxilla to strut mechanical pivot point (220-R) (See Annotated Figure A, wherein there is a second strut 300-R that is attached as well and functions the same as 300-L), 
and wherein the mechanical joint between the right-side or left-side mandible to strut pivot point (220) and the strut to mandible pivot point (360) both have singular, fixed, axes of rotation (See Annotated Figure A, wherein 360 is firmly attached to 220 such that they share the same axis of rotation), and 
both such axes of rotation lie in parallel planes (the two axis of 360 and 220 are the same and as such they lie in parallel planes; however, for note technically all axis of anything which are straight lines can lie in the unlimited amount of parallel planes so it is unknown what structure this even limits), and 
an expansile force is produced between the maxillary and mandibular retainers (see [0014] wherein the struts 300 (Right and left) as seen in Annotated Figure A causes an advancement force between the retainers which is an “expansile” force as it is pushing them away from each relatively in order to cause such advancement).

    PNG
    media_image2.png
    456
    1010
    media_image2.png
    Greyscale

Metz does not disclose the maxillary retainer (100) includes four mechanical pivot points consisting of a left-side first maxilla to strut mechanical pivot point (120-L), a right-side first maxilla to strut mechanical pivot point (120-R) (See Annotated Figure A), a left-side second maxilla to strut mechanical pivot point and a right-side second maxilla to strut mechanical pivot point (so Metz is missing the second mechanical pivot points of each side) (Metz does already disclose the “first” pivot points of each left and right side but not the “second”) .
However, Magnin teaches an analogous mandibular advancement device (title) (See Figures 20-23) with an upper retainer 1 and a lower retainer 2 where the lower retainer has two knobs 7a, 7b and the upper retainer has a single knob 5 on each side for attachment of elastic bands (where the device uses elastic bands as its form of advancement force does not teach away from being analogous to Metz which uses a strut, as ultimately these knobs still function as an attachment point for the force creating aspect of the device) [0062] where “the frame bears two pairs of additional hooks 7a, 7b instead of a single pair… makes it possible to modulate easily the advancement force” [0062] wherein these knobs/hooks 7a and 6b are duplicates of each other. 

Thus as combined, Metz discloses the maxillary mechanical pivot points are all posterior (see combination above wherein the left-side first maxilla to strut pivot point (120-L) and the right-side first maxilla to strut pivot point (120-R) have secondary pivot points 120-2L and 120-2R placed adjacent as taught by Magnin), relative to a frontal plane, to the mandibular pivot points (See Figures 3-4 of Metz wherein the maxillary pivot points 120 are posterior to that of mandibular pivot points 220, relative to a front plane of the mouth).

the mechanical joints between the right-side or left-side first maxilla to strut pivot point (120), the right-side or left-side second maxilla to strut pivot point (120-2), the strut to maxilla pivot point (350), the strut to mandible pivot point (360), and the mandible to strut pivot point (220) all have central axes of rotation that all lie in parallel planes (as seen in Figure 3; 120, 350, 360, and 220 each will have central axis of rotation, wherein all axis of rotation are able to lay in parallel planes as there are horizontal parallel planes for example that all of the axis may lie on; Examiner advises that as written this claim language essentially holds no patentable weight).

Regarding claim 2, Metz in view of Magnin discloses the invention as claimed in 1 above.
As combined, Metz further discloses at least one of the mechanical pivot points selected from the group of mechanical pivot points consisting of the first maxilla to strut mechanical pivot point (120), the second maxilla to strut mechanical pivot point (120-2) (see modification above in claim 1) and the mandible to strut mechanical pivot point (220) is attached to a reinforcement (See Figure 3, first pivot point 120 is connected to reinforcement 110 and the mandible to strut pivot point 220 is connected to reinforcement 210) attached to the orthotic (10) [0039].
Regarding claim 3, Metz in view of Magnin discloses the invention as claimed in 2 above.

Regarding claim 4, Metz in view of Magnin discloses the invention as claimed in 2 above.
As combined, Metz further discloses the reinforcement is selected from the group of reinforcements consisting of a metal reinforcement and an aramid fiber reinforcement [0039].
Regarding claim 6, Metz in view of Magnin discloses the invention as claimed in 3 above.
As combined, Metz further discloses at least one of the reinforcements is an L- shaped reinforcement embedded within at least one of the retainers consisting of the maxillary retainer (100) and the mandibular retainer (200), and is a substantially L-shaped reinforcement having an occlusal limb and a buccal limb (See Annotated Figure E below, wherein the reinforcements 210 and 110 have a buccal and occlusal surface that may act as limbs and when viewed as surface limbs create a substantially L-shaped combination, as the occlusal surface and buccal surface meet at a substantially 90 degree angle based on the structure of the teeth such that the two surfaces in relation to each other form an L-shape).
Regarding claim 7, Metz in view of Magnin discloses the invention as claimed in 3 above.
As combined, Metz further discloses the reinforcement comprises both a maxillary reinforcement (110) and a mandibular reinforcement (210), and both reinforcements are configured as substantially L-shaped reinforcements each having an occlusal limb and a buccal limb (See Annotated Figure E below, wherein the reinforcements 210 and 110 have a buccal and occlusal surface that may act as limbs and when viewed as surface limbs create a substantially L-shaped combination, as the occlusal surface and buccal surface meet at a substantially 90 degree angle based on the structure of the teeth such that the two surfaces in relation to each other form an L-shape).

    PNG
    media_image3.png
    732
    936
    media_image3.png
    Greyscale

Regarding claim 9, Metz in view of Magnin discloses the invention as claimed in 1 above.
As combined, Metz further discloses the central axis of the rotation of the first maxilla to strut mechanical pivot point (120) and the second maxilla to strut pivot point (120-2) (see modification above) lie in a plane such that the central axes of both the first maxilla to strut pivot mechanical point (120) and the second maxilla to strut mechanical pivot point (120-2) (see modification above) are each equidistant from a plane of an occlusal surface of the maxillary retainer (100) (See Figures 19/20 of Magnin, where the placement of the knobs 7a,7b used in the modification claim 1 has the pivot points being placed at the same vertical position relative to the occlusal surface of the retainer such that they would be equidistant from a plane of an occlusal surface of the maxillary retainer).
Regarding claim 11, Metz in view of Magnin discloses the invention as claimed in 1 above.

However, Metz discloses the retainers reversibly attach to the mandibular and maxillary teeth [0036] and in Figures 3-6 discloses shows how the device fits on the teeth such that there must be an interior buccal surface (can be seen the orthotic is covering the front surface of the teeth), an interior lingual surface (contacting the back side of the teeth), and an occlusal surface (contacting the biting surface of the teeth except where there are fenestrations). Furthermore, the occlusal surface must be inherently substantially flat, as the figures show the occlusal surface of the teeth being contacted and occlusal surfaces are typically substantially flat in human anatomy. And it may be seen that the device contacts a plurality of tooth occlusal surfaces within these figures.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood that at least one of the maxillary retainer (100) and the mandibular retainer (200) has an interior buccal surface, an interior lingual surface, and an interior occlusal surface, wherein the interior occlusal surface is substantially flat, and in use contacts a plurality of tooth occlusal surfaces.
Regarding claim 15, Metz in view of Magnin discloses the invention as claimed in 1 above.
As combined, Metz does not explicitly disclose wherein the maxillary retainer (100) has a spacing section comprising an area of increased thickness that extends anterior-posterior across the occlusal surfaces of only at least a first maxillary premolar and a second maxillary premolar of the user.
However, Metz does show a spacing section (See Annotated Figure B below) extending from the occlusal surface section of the first and second maxillary premolars (See Annotated 

    PNG
    media_image4.png
    474
    1266
    media_image4.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood the maxillary retainer (100) has a spacing section comprising an area of increased thickness that extends anterior-posterior across the occlusal surfaces of only at least a first maxillary premolar and a second maxillary premolar of the user.
Regarding claim 19, Metz in view of Magnin discloses the invention as claimed in 1 above.
As combined, Metz further discloses the orthotic (10) has at least one fenestration (See Annotated Figure A above, where the fenestrations are openings/lack of covering), selected from the group of fenestrations consisting of a maxillary fenestration and a mandibular .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Magnin (US 20070074729 A1) in view of Scanlon et al (US 20070207186 A1), henceforth Scanlon.
Regarding claim 5, Metz in view of Magnin discloses the invention as claimed in 2 above.
As combined, Metz does not disclose the reinforcement further comprises steel and molybdenum.
However, Scanlon teaches a composition of a reinforcement (Title) wherein the reinforcement may be comprised of a combination of steel, molybdenum, and aramids [217]. Wherein these materials may be incorporated into the reinforcement as fillers to reduce the cost of the device [217]. In addition it is known in the art that molybdenum increases the corrosion resistance of steel, so in oral devices a molybdenum and steel combination would be a known metal combination to use.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered to the metal and aramid reinforcement of Metz [0039] to further comprise steel and molybdenum in order to reduce costs of the device as taught by Scanlon. And also it is known in the art that the addition of molybdenum with steel increases corrosion resistance wherein the oral cavity tends to be corrosion enabling environment for oral devices.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Magnin (US 20070074729 A1) in further view of Farber (US 20070026357 A1).
Regarding claim 10, Metz in view of Magnin discloses the invention of claim 1 above.


    PNG
    media_image5.png
    359
    704
    media_image5.png
    Greyscale

Metz as combined does not disclose the imaginary line being about 4 millimeters between the first and second pivot points.
However, Farber teaches an analogous Herbst device wherein there are two holes 23 and 24 that have spacing of 4 mm [0050] and these holes are analogous to the pivot points in Metz as combined as they provide adjustability in the length of the strut between the maxilla and mandible [0058-0059]. Wherein Farber viewed the 4mm as a preferred amount of length to be adjustable for the Herbst device [0050]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the distance between the first and second maxilla strut pivot points to have a distance of 4mm between them along the imaginary . 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Magnin (US 20070074729 A1) in view of Wagner (US 9445938 B1).
Regarding claim 12, Metz in view of Magnin discloses the invention as claimed in 1 above.
As combined, Metz does not disclose the maxillary retainer (100) has a spacing section comprising an area of increased thickness such that in use, a minimum vertical separation is produced between a cusp of the user's maxillary premolar and a cusp of the user's opposing mandibular premolar of approximately between 2 and 4 millimeters.
However, Metz does show a spacing section (See Annotated Figure B above) extending from the occlusal surface section of the first and second maxillary premolars (See Annotated Figure B above) toward the mandible such that it may be called an increased thickness area. Wherein this spacing section creates a vertical separation (See Annotated Figure B above) between the cusp of the maxillary and mandibular premolars.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood the maxillary retainer (100) has a spacing section comprising an area of increased thickness such that in use, a minimum vertical separation is produced between a cusp of the user's maxillary premolar and a cusp of the user's opposing mandibular premolar.
Metz still does not disclose the vertical separation being between 2 and 4 millimeters.
However, Wagner teaches an analogous airway dental orthotic (Abstract) wherein the device teaches an analogous spacing section 20 which forms a gap G1 (See Figure 1) which may have a range of 1 to 20 mm (Col. 4 lines 43-45). Wherein this gap G1 aids in keeping the airway of the user open, reducing nasal drainage, and promoting forward movement of the lower jaw (Col. 6 lines 21-43).

Regarding claim 13, Metz in view of Magnin discloses the invention as claimed in 1 above.
As combined, Metz does not disclose the maxillary retainer (100) has a spacing section comprising an area of increased thickness such that in use, a minimum vertical separation is produced between a cusp of the user's maxillary premolar and a cusp of the user's opposing mandibular premolar of approximately 4 millimeters.
However, Metz does show a spacing section (See Annotated Figure B above) extending from the occlusal surface section of the first and second maxillary premolars (See Annotated Figure B above) toward the mandible such that it may be called an increased thickness area. Wherein this spacing section creates a vertical separation (See Annotated Figure B above) between the cusp of the maxillary and mandibular premolars.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood the maxillary retainer (100) has a spacing section comprising an area of increased thickness such that in use, a minimum vertical separation is produced between a cusp of the user's maxillary premolar and a cusp of the user's opposing mandibular premolar.
Metz still does not disclose the vertical separation being approximately 4 mm.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created the vertical separation of Metz to be approximately 4 mm (which may be a range in that approximately may mean 3.5 to 4.5 mm) as Wagner has taught that a separation between 1 to 20 mm since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further creating gap of this aids in keeping the airway of the user open, reducing nasal drainage, and promoting forward movement of the lower jaw (Col. 6 lines 21-43) all of which are heavily beneficial to a Herbst device such as Metz.
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Magnin (US 20070074729 A1) in view of Vaska et al (US 20160106571 A1), henceforth Vaska.
Regarding claim 16, Metz in view of Magnin discloses the invention as claimed in 1 above.
As combined, Metz discloses when the strut to maxilla mechanical pivot (350) is attached to one of the first maxilla to strut mechanical pivot point (120) and the second maxilla to strut mechanical pivot point (120-2) (see modification above), and the strut to mandible mechanical pivot (360) is attached to the mandible to strut mechanical pivot point (220), an anterior mandible advancement beyond a point of habitual occlusion is produced ([0054], wherein this describes a process for an embodiment with a rigid strut, but this still applies to the 
Metz does not disclose that an anterior mandible advancement beyond a point of habitual occlusion of approximately 3 to 8 millimeters is produced during use.
However, Vaska teaches an analogous Herbst orthotic device [0015] that advances the position of the mandible (lower jaw) compared to the maxilla (upper jaw) in a range of 4 to 12 mm [0014] which will improve/maintain the openness of the patient’s airway [0012].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention of Metz to create an anterior mandible advancement beyond a point of habitual occlusion of 4 to 12 mm as taught by Vaska to improve/maintain the openness of the patient’s airway [0012] such that this renders the range of approximately 3 to 8 obvious since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 17, Metz in view of Magnin discloses the invention as claimed in 1 above.
Metz discloses when the strut to maxilla pivot (350) is attached to one of the first maxilla to strut pivot point (120) and the second maxilla to strut pivot point (120-2) (See modification above), and the strut to mandible pivot (360) is attached to the mandible to strut pivot point (220), an anterior mandible advancement beyond a point of habitual occlusion is produced ([0054], wherein this describes a process for an embodiment with a rigid strut, but this still 
Metz does not disclose that an anterior mandible advancement beyond a point of habitual occlusion of approximately 3.5 millimeters is produced during use.
However, Vaska teaches an analogous Herbst orthotic device [0015] that advances the position of the mandible (lower jaw) compared to the maxilla (upper jaw) in a range of 4 to 12 mm [0014] which will improve/maintain the openness of the patient’s airway [0012].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention of Metz to create an anterior mandible advancement beyond a point of habitual occlusion of 4 to 12 mm as taught by Vaska to improve/maintain the openness of the patient’s airway [0012] such that this renders the range of approximately 3.5 obvious as approximately 3.5 mm may be interpreted as a range of 3 to 4 mm, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 18, Metz in view of Magnin discloses the invention as claimed in 1 above.
As combined, Metz discloses when the strut to maxilla pivot (350) is attached to one of the first maxilla to strut pivot point (120) and the second maxilla to strut pivot point (120-2) (See modification above), and the strut to mandible pivot (360) is attached to the mandible to strut pivot point (220), an anterior mandible advancement beyond a point of habitual occlusion is produced ([0054], wherein this describes a process for an embodiment with a rigid strut, but this 
Metz does not disclose that an anterior mandible advancement beyond a point of habitual occlusion of approximately 7.5 millimeters is produced during use.
However, Vaska teaches an analogous Herbst orthotic device [0015] that advances the position of the mandible (lower jaw) compared to the maxilla (upper jaw) in a range of 4 to 12 mm [0014] which will improve/maintain the openness of the patient’s airway [0012].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention of Metz to create an anterior mandible advancement beyond a point of habitual occlusion of 4 to 12 mm as taught by Vaska to improve/maintain the openness of the patient’s airway [0012] such that this renders the range of approximately 7.5 obvious as this may be interpreted as a range of 7 to 8 mm, since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Metz in view of Magnin (US 20070074729 A1) in view of Callender (US 20090032030 A1).
Regarding claim 20, Metz in view of Magnin discloses the invention as claimed in 1 above.
As combined, Metz does not disclose a portion of the lingual and occlusal surface of at least one molar, selected from the group of molars consisting of the left first molar, the left second molar, the right first molar and the right second molar is not covered by the orthotic (10).
However, Callender teaches an analogous orthotic device (Abstract) wherein the lingual walls are not covered and the occlusal wall is only primarily covered in order to improve tongue space and comfort for the user ([0044]; See Annotated Figure F below where the occlusal 

    PNG
    media_image6.png
    337
    688
    media_image6.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the lingual and occlusal surface walls of Metz to be partially or totally uncovered in the molar area as taught by Callender in order to improve tongue space and user comfort [0044].
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Metz (US 20130074848 A1) in view of Magnin (US 20070074729 A1) in view of Farber (US 20070026357 A1) in view of Wagner (US 9445938 B1) in view of Vaska (US 20160106571 A1).
Regarding Claim 21, Metz discloses an anti-obstructive airway dental orthotic (10 and title) (For note, “-L” refers to the left side reference number and “-R” refers to a right side reference number for the same component as set by Annotated Figure A), comprising:
a rigid strut (300) having a strut body (370) with a fixed minimum length and a fixed maximum length ([0037], where an adjustable length will have a predetermined minimum length and maximum length inherently), an anterior end (301) having a rotatable strut to mandible pivot 
a maxillary retainer (100) for cooperating with and reversibly attaching to a plurality of maxillary teeth of a user [0036], maxillary retainer includes a left-side first maxilla to strut pivot point (120-L) and a right-side first maxilla to strut pivot point (120-R) (See Annotated Figure A),
a mandibular retainer (200) for cooperating with and reversibly attaching to a plurality of mandibular teeth of the user [0036], wherein the mandibular retainer (200) includes two pivot points (See Figure 3) consisting of a left side mandible to strut pivot point (220-L) and a right side mandible to strut pivot point (220-R) (See Annotated Figure A above), and wherein 
the strut to maxilla mechanical pivot (350) rotatably cooperates with at least one of the right-side or left-side first maxilla to strut mechanical pivot point (120-L) to rotatably and reversibly connect the maxillary retainer (100) and the strut (300) (see [0038]) at a rotating mechanical joint (Annotated Figure A, 350-L and 120-L when combined form a joint for rotation, see [0038]) that may be disassembled and reassembled to reversibly attach and detach a first strut (300-L) to the respective right-side or left-side maxilla to strut mechanical pivot point (120-L) (see [0038] wherein this reversibly connects strut 300-L to maxillary retainer 100 wherein this implies an assembly and disassembly as shown in Figures 3-6 wherein Figure 3 is shown assembled, and Figures 5-6 as disassembled), and 
to reversibly attach and detach a second strut (300-R) to the other respective right-side or left-side maxilla to strut mechanical pivot point (120-R) (See Annotated Figure A, wherein there is a second strut 300-R that is attached as well and functions the same as 300-L), 
the strut to mandible mechanical pivot (360) rotatably cooperates with the right-side or left-side mandible to strut mechanical pivot point (220-L) to rotatably and reversibly connect the mandibular retainer (200) and the strut (300) (see [0038]) at a rotating mechanical joint (Annotated Figure A, 360-L and 220-L when combined form a joint for rotation, see [0038]) that may be disassembled and reassembled to reversibly attach the first strut (300-L) (see 
to reversibly attach and detach the second strut (300-R) to the other respective right-side or left-side maxilla to strut mechanical pivot point (220-R) (See Annotated Figure A, wherein there is a second strut 300-R that is attached as well and functions the same as 300-L),
and wherein the mechanical joint between the right-side or left-side mandible to strut pivot point (220) and the strut to mandible pivot point (360) both have singular, fixed, axes of rotation (See Annotated Figure A, wherein 360 is firmly attached to 220 such that they share the same axis of rotation), and 
both such axes of rotation lie in parallel planes (the two axis of 360 and 220 are the same and as such they lie in parallel planes; however, for note technically all axis of anything which are straight lines can lie in the unlimited amount of parallel planes so it is unknown what structure this even limits), and 
an expansile force is produced between the maxillary and mandibular retainers (see [0014] wherein the struts 300 (Right and left) as seen in Annotated Figure A causes an advancement force between the retainers which is an “expansile” force as it is pushing them away from each relatively in order to cause such advancement).
Metz does not disclose the maxillary retainer (100) includes four mechanical pivot points consisting of a left-side first maxilla to strut mechanical pivot point (120-L), a right-side first maxilla to strut mechanical pivot point (120-R) (See Annotated Figure A), a left-side second maxilla to strut mechanical pivot point and a right-side second maxilla to strut mechanical pivot point (so Metz is missing the second mechanical pivot points of each side) (Metz does already disclose the “first” pivot points of each left and right side but not the “second”) .
However, Magnin teaches an analogous mandibular advancement device (title) (See Figures 20-23) with an upper retainer 1 and a lower retainer 2 where the lower retainer has two 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated a second left and right mechanical pivot points 120 for each left and right side of maxillary retainer 100 of Metz (see Annotated Figure A) (based on the structure of the first pivot point 120) (wherein they are adjacent according to the position of knobs 7a/7b of Magnin) thus making the maxillary retainer 100 consist of four mechanical pivot points 120 as taught by the teachings of Magnin to have two duplicate knobs 7a/7b on each side of retainer in order to make it possible to easily modulate the advancement force by changing where the strut attaches (Magnin [0062]), thus in the end there would be a left-side second maxilla to strut mechanical pivot 120-2L positioned adjacent the left-side first maxilla to strut pivot point 120-L (See Annotated Figure A above) and a right-side second maxilla to strut mechanical pivot point 120-2R positioned adjacent the right-side first maxilla to strut mechanical pivot point 120-R wherein the strut 300 may be placed on either the first or second pivot points of each side to modulate the forces (for note while Magnin does teach the pivot points on the lower (or mandible) retainer, the device of Magnin inspires the use of two pivot points for force modulation wherein to adapt the two pivot point idea into Metz the second pivot point may be placed on the maxillary retainer wherein it would then be adjacent to the left-side and right-side maxilla pivots) (for note, there is no structure being of Magnin being brought into the primary reference of Metz, only the idea of duplicated pivot points).

the mechanical joints between the right-side or left-side first maxilla to strut pivot point (120), the right-side or left-side second maxilla to strut pivot point (120-2), the strut to maxilla pivot point (350), the strut to mandible pivot point (360), and the mandible to strut pivot point (220) all have central axes of rotation that all lie in parallel planes (as seen in Figure 3; 120, 350, 360, and 220 each will have central axis of rotation, wherein all axis of rotation are able to lay in parallel planes as there are horizontal parallel planes for example that all of the axis may lie on; Examiner advises that as written this claim language essentially holds no patentable weight).
Furthermore Magnin may teach that there is an imaginary line measured through the center of the points 7a, 7b which is parallel to the occlusal surface of the maxillary retainer (See Annotated Figure D above), wherein the points would then have equidistant distance to an imaginary occlusal surface line of the maxillary retainer. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Metz combined with Magnin would result in the first and second maxilla pivot points having an anterior-posterior separation along an imaginary line drawn parallel to an occlusal surface of the maxillary retainer (100), lying in a plane such that the central axes of both pivot points are each equidistant from the plane of the occlusal surface of the maxillary retainer (100) wherein then the central axis of rotation of the second pivot point will lie in a parallel plane with those of the first pivot point and second pivot point.

However, Farber teaches an analogous Herbst device wherein there are two holes 23 and 24 that have spacing of 4 mm [0050] measured center-to-center (See Figure 2) and these holes are analogous to the pivot points in Metz as combined as they provide adjustability in the length of the strut between the maxilla and mandible and thus the force modulation for advancment [0058-0059]. Wherein Farber viewed the 4mm as a preferred amount of length to be adjustable for the Herbst device [0050]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the distance between the first and second maxilla strut pivot points to have a distance of 4 mm measured center-to-center between them along the imaginary line because this distance as taught by Farber is preferred in the art when deciding a distance of strut length adjustability in Herbst devices [0050, 0058-0059]. 
Metz as combined does not disclose the maxillary retainer (100) has a spacing section comprising an area of increased thickness such that in use, a minimum vertical separation is produced between a cusp of the user's maxillary premolar and a cusp of the user's opposing mandibular premolar of approximately between 2 and 4 millimeters.
However, Metz does disclose a spacing section (See Annotated Figure B above) extending from the occlusal surface section of the first and second maxillary premolars (See Annotated Figure B above) toward the mandible such that it may be called an increased thickness area. Wherein this spacing section creates a vertical separation (See Annotated Figure B above) between the cusp of the maxillary and mandibular premolars.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood the maxillary retainer (100) has a spacing section comprising an area of increased thickness such that in use, a minimum 
Metz still does not disclose the vertical separation being approximately between 2-4 mm.
However, Wagner teaches an analogous airway dental orthotic (Abstract) wherein the device teaches an analogous spacing section 20 which forms a gap G1 (See Figure 1) which may have a range of 1 to 20 mm (Col. 4 lines 43-45). Wherein this gap G1 aids in keeping the airway of the user open, reducing nasal drainage, and promoting forward movement of the lower jaw (Col. 6 lines 21-43).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created the vertical separation of Metz to be approximately 2-4 mm as Wagner has taught that a separation between 1 to 20 mm since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further creating gap of this aids in keeping the airway of the user open, reducing nasal drainage, and promoting forward movement of the lower jaw (Col. 6 lines 21-43) all of which are heavily beneficial to a Herbst device such as Metz as combined.
Metz discloses when the strut to mandible pivot (360) rotatably cooperates with the mandible to strut pivot point (220) to rotatably and reversibly connect the mandibular retainer (200) and the strut (300), an anterior mandible advancement beyond a point of habitual occlusion is produced ([0054], wherein this describes a process for an embodiment with a rigid strut, but this still applies to the embodiment with the strut seen in Figure 3; when device is engaged onto the user advancement will occur).

However, Vaska teaches an analogous Herbst orthotic device [0015] that advances the position of the mandible (lower jaw) compared to the maxilla (upper jaw) in a range of 4 to 12 mm [0014] which will improve/maintain the openness of the patient’s airway [0012].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention of Metz to create an anterior mandible advancement beyond a point of habitual occlusion of 4 to 12 mm as taught by Vaska to improve/maintain the openness of the patient’s airway [0012] such that this renders the range of approximately 3 to 8 obvious since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 22, Metz as combined discloses the invention of claim 21 above.
As combined, Wagner further teaches the maxillary retainer (100) spacing section comprises an area of increased thickness such that in use, a minimum vertical separation is produced between a cusp of the user's maxillary premolar and a cusp of the user's opposing mandibular premolar of approximately 4 millimeters as this is encompassed within the range as taught by Wagner above, making the vertical separation approximately 4 millimeters (or the range of 3.5 to 4.5 as “approximately” establishes there is a potential range of options and not exactly 4 mm) is obvious since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 23, Metz as combined discloses the invention of claim 21 above.

Therefore, Vaska further teaches that an anterior mandible advancement beyond the point of habitual occlusion of approximately 7.5 millimeters (or a range of 7-8 mm as “approximately” means a range revolving around 7.5) is produced as this is encompassed within the range of 3 to 8 mm. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Metz (US 20130074848 A1) in view of Rogers (US 20140230829 A1) in view of Farber (US 20070026357 A1) in view of Wagner (US 9445938 B1) in view of Vaska (US 20160106571 A1).
Regarding Claim 24, Metz discloses a method for the reduction of Obstructive Sleep Apnea (OSA), (see claim 19 lines 1-2, and Abstract; wherein the device is improving the mouth airway thus being a reduction of OSA) comprising the steps of:
forming an anti-obstructive airway dental orthotic (10 and title), comprising:
a rigid strut (300, [0037]) having a strut body (370) with a predetermined minimum length and a predetermined maximum length ([0037], where an adjustable length will have a predetermined minimum length and maximum length inherently), an anterior end (301) having a rotatable strut to mandible pivot (360) ([0038], 360 rotatably connects), and a posterior end (302) having a rotatable strut to maxilla pivot (350) ([0038], 350 rotatably connects),
a maxillary retainer (100) for cooperating with and reversibly attaching to a plurality of maxillary teeth of a user [0036], wherein the maxillary retainer (100) includes a first maxilla to strut pivot point (120),
a mandibular retainer (200) for cooperating with and reversibly attaching to a plurality of mandibular teeth of the user [0036], wherein the mandibular retainer (200) includes a mandible to strut pivot point (220), and 

the first maxilla to strut pivot point (120) and the mandible to strut pivot point (220) each have a central axis of rotation about the respective pivot point (120, 220; where they are all capable of rotation [0038] so would inherently have a central axis of rotation running through the middle of the pivot point), and all central axes of rotation lie in parallel planes (See Figure 3, where the central axis running through the middle of the pivot points would inherently be in parallel planes).
Metz does not disclose a second maxilla to strut pivot point as described by the instant application.
However, Magnin teaches an analogous mandibular advancement device (title) (See Figures 20-23) with an upper retainer 1 and a lower retainer 2 where the lower retainer has two knobs 7a, 7b and the upper retainer has a single knob 5 on each side for attachment of elastic bands (where the device uses elastic bands as its form of advancement force does not teach away from being analogous to Metz which uses a strut, as ultimately these knobs still function as an attachment point for the force creating aspect of the device) [0062] where “the frame bears two pairs of additional hooks 7a, 7b instead of a single pair… makes it possible to modulate easily the advancement force” [0062] wherein these knobs/hooks 7a and 6b are duplicates of each other. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have duplicated a second left and right mechanical pivot points 120 for each left and right side of maxillary retainer 100 of Metz (see Annotated Figure A) (based on the structure of the first pivot point 120) (wherein they are adjacent according to the position of knobs 7a/7b of Magnin) thus making the maxillary retainer 100 consist of four mechanical pivot points 120 as taught by the teachings of Magnin to have 
Thus as combined, there is a second pivot point 120-2 adjacent to the first pivot point 120 which contains all the respective features and possible connections of the first pivot point 120 discussed above, for definition’s sake the second pivot point 120-2 may be anterior to the first pivot point 120.
As combined, Metz discloses the maxillary pivot points are all posterior (see combination above wherein the left-side first maxilla to strut pivot point (See Annotated Figure A above) and the right-side first maxilla to strut pivot point (220) have secondary pivot point placed adjacent as taught by Magnin), relative to a frontal plane, to the mandibular pivot points (See Figures 3-4 of Metz wherein the maxillary pivot points are posterior to that of mandibular pivot points, relative to a front plane of the mouth).
As combined, Metz further teaches that first maxilla to strut pivot point (120) and the second maxilla to strut pivot point (see modification above) have an anterior-posterior separation, measured along an imaginary line drawn parallel to an occlusal surface of the 
Furthermore Magnin may teach that there is an imaginary line measured through the center of the points 7a, 7b which is parallel to the occlusal surface of the maxillary retainer (See Annotated Figure D above), wherein the points would then have equidistant distance to an imaginary occlusal surface line of the maxillary retainer. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Metz as combined would result in the first and second pivot points having an anterior-posterior separation along an imaginary line drawn parallel to an occlusal surface of the maxillary retainer (100), lying in a plane such that the central axes of both pivot points are each equidistant from the plane of the occlusal surface of the maxillary retainer (100) wherein then the central axis of rotation of the second pivot point will lie in a parallel plane with those of the first pivot point 120 and pivot point 220.
Metz does not disclose the imaginary line being measured center-to-center between the first and second pivot points being of about 4 millimeters.
However, Farber teaches an analogous Herbst device wherein there are two holes 23 and 24 that have spacing of 4 mm [0050] measured center-to-center (See Figure 2) and these holes are analogous to the pivot points in Metz as combined as they provide adjustability in the length of the strut between the maxilla and mandible [0058-0059]. Wherein Farber viewed the 4mm as a preferred amount of length to be adjustable for the Herbst device [0050]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the distance between the first and second maxilla strut pivot points to have a distance of 4 mm measured center-to-center between them along the imaginary line because this distance as taught by Farber is preferred in the art when deciding a distance of strut length adjustability in Herbst devices [0050, 0058-0059]. 

However, Metz does disclose a spacing section (See Annotated Figure B above) extending from the occlusal surface section of the first and second maxillary premolars (See Annotated Figure B above) toward the mandible such that it may be called an increased thickness area. Wherein this spacing section creates a vertical separation (See Annotated Figure B above) between the cusp of the maxillary and mandibular premolars.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have understood the maxillary retainer (100) has a spacing section comprising an area of increased thickness such that in use, a minimum vertical separation is produced between a cusp of the user's maxillary premolar and a cusp of the user's opposing mandibular premolar.
Metz still does not disclose the vertical separation being approximately between 2-4 mm.
However, Wagner teaches an analogous airway dental orthotic (Abstract) wherein the device teaches an analogous spacing section 20 which forms a gap G1 (See Figure 1) which may have a range of 1 to 20 mm (Col. 4 lines 43-45). Wherein this gap G1 aids in keeping the airway of the user open, reducing nasal drainage, and promoting forward movement of the lower jaw (Col. 6 lines 21-43).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have created the vertical separation of Metz to be approximately 2-4 mm as Wagner has taught that a separation between 1 to 20 mm since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Metz as combined discloses the strut to maxilla pivot (350) rotatably cooperates at the second maxilla to strut pivot point (as combined with Magnin there are two pivot points used to modulate the force, wherein with such combination the strut may be then cooperated with either as modified) to rotatably and reversibly connect the maxillary retainer (100) and the strut (300) [0038], and
 when the strut to mandible pivot (360) rotatably cooperates with the mandible to strut pivot point (220) to rotatably and reversibly connect the mandibular retainer (200) and the strut (300), an anterior mandible advancement beyond a point of habitual occlusion is produced ([0054], wherein this describes a process for an embodiment with a rigid strut, but this still applies to the embodiment with the strut seen in Figure 3; when device is engaged onto the user advancement will occur).
Metz does not disclose that an anterior mandible advancement beyond a point of habitual occlusion of approximately 4 millimeters is produced during use.
However, Vaska teaches an analogous Herbst orthotic device [0015] that advances the position of the mandible (lower jaw) compared to the maxilla (upper jaw) in a range of 4 to 12 mm [0014] which will improve/maintain the openness of the patient’s airway [0012].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention of Metz to create an anterior mandible advancement beyond a point of habitual occlusion of 4 to 12 mm as taught by Vaska to improve/maintain the openness of the patient’s airway [0012] such that this renders the range of approximately 4 mm (approximately 4 mm may be interpreted as a range of 3.5 to 4.5 mm) obvious since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re 
Metz further discloses:
reversibly applying the orthotic (10) to the maxillary and mandibular teeth of the patient (See claim 19 part d, where “releasably applying” means the same thing as reversibly applying)
e) waiting a predetermined period of time and making periodic assessments of a constellation of the patient's subjective symptomology (Claims 22 and 23, may make objective assessments, but according to [0018] subjective symptoms assessments may be also performed)
f) waiting a predetermined period of time, and making an assessment of the constellation of the patient's objective symptomology (Claims 22 and 23; blood oxygen levels and resting heart rate are objective assessments)
i) waiting a predetermined period of time and making periodic assessments of a constellation of the patient's subjective symptomology (Claims 22 and 23, may make objective assessments, but according to [0018] subjective symptoms assessments may be also performed)
j) waiting a predetermined period of time, and making an assessment of the constellation of the patient's objective symptomology (Claims 22 and 23; blood oxygen levels and resting heart rate are objective assessments)
k) repeating steps c-j as required for satisfactory relief of symptomology (Claim 21, where steps may be repeated until meeting the needed goal of subjective relief [0018])
Metz does not explicitly disclose steps a, d, and g-h in the application.
However, step a) performing a baseline evaluation of a patient's medical, dental, and sleep history and d) verifying the fit and comfort of the orthotic to the patient are both routine functions 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed steps:
performing a baseline evaluation of a patient's medical, dental, and sleep history
verifying the fit and comfort of the orthotic to the patient
as these are simply routine steps any medical professional would perform.
	g) Metz as combined does not disclose evaluating and adjusting the separation between the retainers (vertical separation).
	However, Rogers teaches an analogous mouth piece for jaw advancement (See Abstract) which teaches that a vertical dimension (vertical separation) between the upper and lower teeth (so between the retainers) may be readily and quickly altered to improve the feel and effectiveness of the device [0031].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have evaluated and adjusted the separation between the retainers (so the vertical separation), as taught by Rogers, of the orthotic device of Metz in order to improve the feel and effectiveness of the device [0031].
h) Metz as combined discloses the strut (300) may be moved from the second maxilla to strut pivot point to the first maxilla to strut pivot point (120) (see the combination with Magnin above, where the second pivot point exists offer a place to move the strut/connection to and from to modulate the forces, see Magnin [0062]).
Metz as combined discloses (see above) that in use, with the maxillary retainer (100) cooperating with and reversibly attached to the plurality of maxillary teeth of the user and the mandibular retainer (200) cooperating with and reversibly attached to the plurality of mandibular 
Metz as combined does not explicitly state that moving the strut from the second pivot point to the more posterior first pivot point 120 will cause an advancement of approximately 7.5 mm.
However, as Metz as combined discloses that the distance between the first and second pivot points is 4 mm (see above) then if the strut was already located at the second pivot point and an advancement of approximately 4 mm was already formed, then moving back 4 mm should increase the distance to around 8 mm. As the claim language states that it is to approximately 7.5 mm, this is not exactly 7.5 mm and may be a range of 7 – 8 mm of advancement.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the orthotic device of Metz as combined could be used to create an advancement of approximately 7.5 mm of the anterior mandible from the point of habitual occlusion.
As combined, Metz discloses an expansive force is produced between the maxilla and mandible (see [0014] wherein the struts 300 (Right and left) as seen in Annotated Figure A causes an advancement force between the retainers which is an “expansive” force as it is pushing them away from each relatively in order to cause such advancement).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        3/11/2021

/VICTORIA J HICKS/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        3/12/2021